Citation Nr: 1440438	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury. 

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to residuals of a right shoulder injury. 

3.  Entitlement to service connection for a neck disorder, to include as secondary to residuals of a right shoulder injury.

4.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse, and L.H. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1974 with additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In June 2011, the Board reopened the previously denied claim of entitlement to service connection for residuals of a right shoulder injury.  The de novo claim of entitlement to service connection for residuals of a right shoulder disability, as well as the issues of whether new and material evidence had been received to reopen a previously-denied claim of entitlement to service connection for a heart disorder, and the claims of entitlement to service connection for a neck and left shoulder disability, were remanded for additional development of the record. 

In June 2011, the Board also observed that the issue of whether a March 1975 rating decision was clearly and unmistakably erroneous was raised during the February 2011 hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  

One issue previously on appeal, entitlement to service connection for posttraumatic stress disorder (PTSD), was granted by the RO in a July 2013 rating decision.  The Veteran has not disagreed with that decision and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the pendency of the appeal, in May 2013, the Veteran filed a claim seeking entitlement to service connection for heart disease, muscle pain, and joint pain as due to in-service exposure to contaminated water at Camp Lejeune.  These issues have not yet been addressed by the AOJ and are inextricably intertwined with the issues on appeal. 

Specifically, if service connection for joint pain or heart disease is granted, it may impact the appealed issues of whether new and material evidence has been received to reopen the previously-denied claim for entitlement to service connection for a heart disorder, and entitlement to service connection for a neck disability and right and left shoulder disabilities. 

Accordingly, on remand, the AOJ should conduct all necessary development and then adjudicate the intertwined issues of entitlement to service connection for heart disease, muscle pain and joint pain as due to in-service exposure to contaminated water at Camp Lejeune. 

VBA Fast Letter No. 11-03 (Jan. 11, 2011) provides that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO. 

Thus, in accordance with these directives the Board remands the current appeal to the Louisville, RO for further development.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letters No. 11-03, dated on January 11, 2011 and April 27, 2011, the Veteran's claims of entitlement to service connection for heart disease, joint pain and muscle pain as due to in-service exposure to contaminated water at Camp Lejeune, must be remanded to the Louisville, Kentucky, RO for further development.

2.  After conducting any necessary development, the Louisville RO should adjudicate the pending intertwined claims of entitlement to service connection for heart disease, joint pain and muscle pain as due to in-service exposure to contaminated water at Camp Lejeune.  Only if the Veteran perfects an appeal of this decision, and after appropriate appellate development has been completed, should the issue be certified to the Board for adjudication.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

